           Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 SECURITIES AND EXCHANGE COMMISSION,

. Plain tiff,                                                14-CV-9126 (KBF)


-against-

ANTHONY J. THOMPSON Jr.,
JAY FUNG, and ERIC VAN NGUYEN,

                                       Defendants,

                  -and-

JOHN BABIKIAN and KENDALL THOMPSON,

                                       Relief Defendants.




           DECLARATION OF MICHAEL D. VITALE IN SUPPORT OF
    THE SECURITIES AND EXCHANGE COMMISSION'S MOTION FOR PARTIAL
   SUMMARY JUDGMENT AGAINST DEFENDANT ANTHONY J. THOMPSON, JR.

          I, Michael D. Vitale, pursuant to 28 U .S.C. § 1746, declare under penalty of perjury

under the laws of the United States of America that the following statements are true and correct:

          1.     I am employed as a paralegal by CACI Inc.-Federal as a federal contractor in the

Enforcement Division of the New York Regional Office of the plaintiff Securities and Exchange

Commission ("SEC"). I have worked in this capacity for the SEC for approximately 5 years.

          2.     I submit this declaration, made with my personal knowledge, except where

otherwise stated, in support of the SEC's Motion for Summary Judgment against Defendant,

Anthony J. Thompson in the above-captioned proceedings.
        Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 2 of 11




        3.     Where I make this Declaration based on personal knowledge, information and

belief, sources of my infonnation and belief are documents obtained by the Commission staff

and reviewed by me, including bank account statements, wires, checks; brokerage records and

transaction records for Defendants and related entities.

Review of Relevant Bank and Brokerage Account Records

       4.      I have analyzed both corporate and personal bank and brokerage account records

obtained by the SEC during the investigation and discovery phases of this matter, including

records from or mentioning the following financial institutions, as well as the "All Wires

Database" produced by Blast Applications (SEC-BLAST_APP-E-0058584) to conduct my

analysis:

               a. PNC Bank, N.A.;

                   1.    I reviewed the bank records of OTC Solutions, LLC ("OTC"), in account

                         XXXXXX-9986 for the period from November 2009 through April 2010

                         and September through October 20 I 0. Defendant, Anthony J. Thompson,

                         Jr. ('"A. Thompson") has been the sole signatory on the account since

                         October 25, 2007 (See Ex. 1, Account Registration and Agreement - 9986)

                   11.   I reviewed the bank records of Microcapster Corp. ("Microcapster"), in

                         account XXXXXX-7555 for the period from November 2009 through

                         April 2010 and September through October 2010. Defendant, A.

                         Thompson has been the sole signatory on the account since July 20, 2009

                         (See Ex. 2, Account Registration and Agreement - 7555)

                   iii. I reviewed the bank records of A. Thompson and his wife, Kendall

                         Mackintosh Thompson ("KM. Thompson"), in account XXXXXX- 7584



                                                  2
Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 3 of 11




             for the period from November 2009 through April 20 IO and September

             through October 20 I 0. Defendant A. Thompson and KM. Thompson have

             been the sole signatories on the account since October I, 2009 (See Ex. 3,

             Account Registration and Agreement - 7584)

        iv. I reviewed the bank records of A. Thompson and his wife, KM.

             Thompson, in account XXXXXX-9705 for the period from November

             2009 through April 20 IO and September through October 20 I 0.

             Defendant A. Thompson and KM. Thompson have been the sole

             signatories on the account since October I, 2009 (See Ex. 4, Account

             Registration and Agreement - 9705)

        v. I reviewed the bank records of A. Thompson and his wife, KM.

             Thompson, in account XXXXXX-7512 for the period from March 2010

             through April 2010 and September through October 20 I 0. Defendant A.

             Thompson and KM. Thompson have been the sole signatories on the

             account since March 11, 2010 (See Ex. 5, Account Registration and

             Agreement- 7512)

     b. Chase Manhattan Bank

        1.   Chase Manhattan Bank ('~Chase"), account XXXXXX-0021, is

             Lighthouse Financial Group/Penson Financial Services, Inc.· s account

             used in this instance for wiring funds from OTC' s brokerage account,

             :XXXX-1619 and Microcapster's brokerage account, XXXX-1001. (See

             Ex. 6, 2009.12.01 - Wire from Lighthouse Financial Group/Penson,

             OTC's brokerage account (1619) to OTC via Chase in the amount of



                                      3
Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 4 of 11




              $551,516.65; See Ex. 7 - Wire from D. Weckstein & Co., Inc./Penson,

              OTC's brokerage account ( I 001) to OTC via Chase in the amount of

              $1,510,267.96).

     c. Bank of New York

        1.    The Bank of New York C"BNY-') (XXXXX-0018) appears in transactions

              as the bank transferring funds on behalf of Oppenheimer & Co., Inc.

              ("Oppenheimer") to Oppenheimer's clients OTC and Microcapster.

        11.   The Bank of New York (XXXXX-0018) also acts the as the intermediary

              bank in SWIFT transfers to accounts in Caisse Centrale DesJardins

              Montreal, CA ("Caisse Centrale"), of Eric Van Nguyen,

              XXXXXXXXXXXX-1465; and, Canada, Inc., XXXXXXXXXXXX-7257

     d. Deutsche Bank Trust Co. Americas

        1.    The Deutsche Bank Trust Co. Americas (""Deutsche Bank") account,

              XXXXX-1033, is the account used as the intermediary Bank in SWIFT

              transfers to the account of Firstman Limited, Ayia Paraskevi and Strovolos

              Nicosia in the Bank of Cyprus Public Company Limited, ("Bank of

              Cyprus") XXXXXXXXXX-3206.

     e. Bank of America, N.A.

        1.    Bank of America, N.A. (""BOA") is the bank used by Carrillo-Huettel, LP,

              Attorney-Client Trust Account, XXXXXXXX-1027 in the transfer of

              trade proceeds to OTC.

        ii. Bank of America, N .A. is also the depository bank for the distribution of

              funds to Pudong, LLC, XXXXXXXX-5106.



                                       4
        Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 5 of 11




               f.   Wells Fargo Bank, N.A.

                    1.   Wells Fargo Bank, N.A. (''Wells Fargo'"), is the depository bank for the

                         distribution of funds to Capital K. Corp., XXXXXX-3522.

               g. TowneBank

                    1.   TowneBank is the depository bank for the distribution of funds to Justin

                         M. Failla (XXXXXX-4345)

              h. Lighthouse Financial Group or D. Weckstein & Co., Inc./Penson Financial
                 Services Inc.

                    i.   Anthony J. Thompson, Jr. has been the sole signatory of the Penson

                         Accounts in the name of OTC, XXXX-1619 and XXXX-1001 (See Ex. 8

                         - Penson (Lighthouse Financial) Account Agreement, XXXX-1619; and

                         See Ex. 9 - Penson (D. Weckstein & Co., Inc.) Opening Document with

                         wire, XXXX-1 00 I )

              1.    Oppenheimer & Co. Inc.

                    1.   Oppenheimer is the broker for certain trades on behalf of OTC, XXX-

                         XXX-3555 and Microcapster, XXX-XXX-1666. A. Thompson is the sole

                         signatory on both of the accounts with Oppenheimer (See Ex. 10 -

                         Signature page and first page of January 20 IO account statement for OTC

                         account XXX-XXX-3555; See Ex. 11 - Signature page of A. Thompson

                         for Microcapster account XXX-XXX-1666).

       5.     I relied upon infonnation culled from the records of the foregoing parties to

conduct my analysis. I will breakdown the analysis by Issuer.




                                                  5
         Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 6 of 11




Analysis By Issuer: Blast Applications (" BLAP")

        6.     The first transaction is always the deposit from the broker or the party acting on

A. Thompson's behalf into his account. On December 1, 2009 Lighthouse Financial

Group/Penson wired $551,516.65 from OTC's brokerage account, XX:XX-1619 ("1619'') into

OTC's bank account at PNC Bank ("PNC"), XXXXXX-9986 ("9986") from the proceeds of the

sales of BLAP (See Ex. 6).

        7.     Following the foregoing transaction, there were six distributions made from

OTC's PNC account, (9986) via wire:

   List of Outgoing Wires from OTC (9986) after BLAP Trade Deposit

   a.   12/2/2009 - OTC (9986) wire to Pudong, LLC at BOA, XXXXXXXX-5106 ("5106") in

        the amount of$81,000.00. (Ex. 12)

   b. 12/2/2009- OTC (9986) wire (SWIFT transfer via BONY) to Eric Van Nguyen at Caisse

        Centrale, XXXXXXXXXXXX-1465 (""1465.') in the amount of$81,000.00. (Ex. 13)

   c.   12/4/2009 - OTC (9986) wire (SWIFT transfer via Deutsche Bank) to Firstman Limited,

        Ayia Paraskevi, Strovolos Nicosia at Bank of Cyprus, XXXXXXXXXX-3206 (.. 3206")

        in the amount of $50.000.00. (Ex. 14)

   d. 12/4/2009 - OTC (9986) wire to A. Thompson and KM. Thompson at PNC, XXXXXX-

        7584 ('"7584") in the amount of $50,000.00. (Ex. 15)

   e. 12/9/2009 - OTC (9986) wire to Pudong, LLC at BOA, (5106) in the amount of

        $100,000.00. (Ex. 16)

   f.   12/9/2009- OTC (9986) wire (SWIFT transfer via BONY) to Eric Van Nguyen at Caisse

        Centrale, (1465) in the amount of$100,000.00 (Ex. 17)




                                                 6
        Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 7 of 11




        8.     The total distributions from the original amount received, $551,516.65, from

Penson equals -$462,000.00. Since one of those distributions was $50,000.00 to A. Thompson

and KM. Thompson's account (See Ex. 15), it decreases the amount of the distribution by that

amount to -$412,000.00 leaving a profit of $139,516.65 for Anthony Thompson.

Analysis By Issuer: Blue Gem ("BGEM")

        9.     On December 22, 2009, Microcapster's broker, Oppenheimer & Co. Inc. wired

$I, I 09,366.00 from Microcapster's brokerage account, XXX-XXX-1666 (" 1666") to

Microcapster's bank account, XXXXXX-7555 ("7555") at PNC from the proceeds of the sales of

BGEM (See Ex. 18)

        I 0.   Following the foregoing transaction, there were six distributions made from

Microcapster's PNC account, (7555) via wire:

   List of Outgoing Wires from Microcapster (7555) after BGEM Trade Deposit

   g.   12/22/2009 - Microcapster (7555) wire to Pudong, LLC at BOA, (5106) in the amount of

        $219,000.00. (Ex. 19)

   h. 12/22/2009 - Microcapster (7555) wire (SWIFT transfer via BONY) to Eric Van Nguyen

        at Caisse Centrale, ( 1465) in the amount of $130,000.00. (Ex. 20)

   1.   12/23/2009 - Microcapster (7555) wire to Capital K Corp. at Wells Fargo, XXXXXX-

        3522 ("3522") in the amount of $225.000.00. (Ex. 21)

   J.   12/23/2009 - Microcapster (7555) wire to A. Thompson and KM. Thompson at PNC,

        (7584) in the amount of $200,000.00. (Ex. 22)

   k. 12/23/2009 - Microcapster (7555) wire to Justin M. Failla at TowneBank, XXXXXX-

        4345 ("4345") in the amount of $50,000.00. (Ex. 23)




                                                 7
        Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 8 of 11




   I.   12/23/2009 - Microcapster (7555) wire to OTC at PNC, (9986) in the amount of

        $125,000.00. (Ex. 24)

        11.    The total distributions from the original amount received, $1, 109.366.00, from

Oppenheimer equals -$949,000.00. Since one of those distributions was A. Thompson and KM.

Thompson's account in the amount of $200,000.00 (See Ex. 22) and another was to OTC in the

amount of $125,000.00 (See Ex. 24), it decreases the amount of the distribution by that amount

to -$624,000.00 leaving a profit of $485,366.00 for Anthony Thompson.

Analysis By Issuer: Mass Hysteria Entertainment Company, Inc. (''MHYS")

        12.    On January 27, 2010, OTC's broker, Oppenheimer wired $657,741.54 from

OTC's brokerage account, (3555) to OTC's bank account, (9986) at PNC from the proceeds of

the sales ofMHYS (See Ex. 25). The following day, January 28, 2010, Oppenheimer wired

$71,671.36 from OTC's brokerage account, (3555) to OTC's bank account, (9986) at PNC from

the proceeds of the sales of MHYS (See Ex. 26). The total proceeds from the sale of MHYS was

$729,412.90.

        13.    Following the foregoing transaction, there were three distributions made from

OTC's PNC account, (9986):

   List of Outgoing Transactions from OTC (9986) after MHYS Trade Deposit

   a. 1/27/201 O- OTC (9986) check in the amount of $175,000.00 made payable to Anthony

        J. Thompson, Jr., notation states "·January Pay"' (Ex. 27)

   b. 1/27/2010- OTC (9986) Debit Memo in the amount of$95,000.00 to A. Thompson PNC

        Checking account (account number not specified on Debit Memo) (Ex. 28)

   c. 2/1/201 O- OTC (9986) wire (SWIFT transfer via BONY) to Canada, Inc. at Caisse

        Centrale, XXXXXXXXXXXX-7257 ("7257") in the amount of $165,000.00 (Ex. 29)



                                                  8
        Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 9 of 11




       14.     The total distributions from the original amount received, $729,412.90, from

OTC's Oppenheimer account equals -$435,000.00. Since two of those distributions were

payable to A. Thompson in the amount of$175,000.00 (See Ex. 27) and $95,000.00 (See Ex.

28), it decreases the amount of the distribution by 270,000.00 to -$165,000.00 leaving a profit of

$564,412.00 for Anthony Thompson.

Analysis By Issuer: Lyric Jeans, Inc. ("~LYJN")

       15.     On March 29, 2010, OTC's broker, D. Weckstein & Co., Inc. ("D. Weckstein")

wired $1,510,578.96 from OTC's brokerage account, (1001) to OTC's bank account, (9986) at

PNC from the proceeds of the sales of LYJN (See Ex. 7).

       16.     Following the foregoing transaction, there were three distributions made from

OTC's PNC account, (9986):

List of Outgoing Transactions from OTC (9986) after LYJN Trade Deposit

   a. 3/30/2010- OTC (9986) wire (SWIFT transfer via BONY) to Canada, Inc. at Caisse

       Centrale, (7257) the amount of $760,000.00. (See Ex. 30)

   b. 3/30/2010 - OTC (9986) wire to Pudong, LLC at BOA, (5106) in the amount of

       $90,000.00. (See Ex. 31)

   c. 4/1/2010- OTC (9986) wire to A. Thompson account at PNC, (7512) in the amount of

       $250,000.00. (See Ex. 32)

       17.     The total distributions from the original amount received, $1,510,578.96, from

OTC' s Oppenheimer account equals -$1, 100,000.00. Since one of the distributions is a wire to

A. Thompson and KM Thompson's account at PNC (7512) in the amount of$250,000.00 (See

Ex. 32), it decreases the amount of the distribution by 250,000.00 to -$850,000.00 leaving a

profit of $660,578.96 for Anthony Thompson.



                                                9
        Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 10 of 11




Analysis By Issuer: Smart Holdings, Inc. {"SMHS")

        18.    OTC Solutions, LLC entered into an agreement with Carrillo-Huettel, LLP in

2010. On October 5, 2010, Carrillo-Huettel wired $525.000.00 from their Attorney-Client Trust

Account (1027) to OTC's PNC Bank account (9986) from the proceeds of sales of SMHS (See

Ex. 33).

        19.    Following the foregoing transaction, there were two distributions made from

OTC's PNC account, (9986):

   a.   I 0/5/2010- OTC (9986) wire to A. Thompson account at PNC, (7512) in the amount of

        $315,000.00. (See Ex. 34)

   b. 10/5/2010- OTC (9986) wire to A. Thompson account at PNC, (7584) in the amount of

        $10,000.00. (See Ex. 35)

        20.    The total distributions from the original amount received, $525,000.00, are

$325,000.00, however they are all re-distributions to A. Thompson accounts. Accordingly, the

profit realized by Anthony Thompson in the sale of SMHS is equal to $525,000.00.

CONCLUSION

        21.    Anthony Thompson, as an individual and through his companies realized the

following profits from his trades of BLAP, BGEM, MHYS, LYJN, and SMHS:

   a. BLAP:          $139,516.65
   b. BGEM:           $485,366.00
   C. MHYS:           $564,412.00
   d. LYJN:           $660,578.96
   e. SMHS:           $525~000.00
      TOTAL         $2,374,873.61




                                               10
       Case 1:14-cv-09126-ALC Document 121 Filed 02/15/19 Page 11 of 11




       22.     Accordingly, the total profit realized by Anthony Thompson indi viduall y and

through his compani es OTC Solutions, LLC and Microcapster, Corp. is $2.374,873.61 .



I declare under penalty of pe1jury that the foregoing is true and correct.

Executed on February 15, 20 19.




                                                       I IC
                                                       Paralegal Co ntractor




                                                 11
